Conviction in the District Court of Grayson County of selling intoxicating liquor, punishment fixed at two years in the penitentiary.
Three bills of exception appear in the record. The first complains of the fact that a number of jurors who sat on the *Page 64 
trial of this case, had sat in a similar case wherein Juanita Overley was charged with an offense of the same character, which was tried on the day of the instant trial. The bill of exceptions is qualified by the learned trial judge, who states that there was no objection or suggestion on the part of this appellant that she was not satisfied to try her case before the jurors mentioned. No motion was made to set them aside, or to disqualify them in any way. The bill of exceptions presents no error.
The second bill of exceptions presents appellant's complaint of a question asked of the principal state witness, by counsel for appellant. The bill shows that the court sustained the objection. It is not shown what the answer of the witness would have been to the question had he been permitted to answer. This bill presents nothing for our review.
The remaining bill of exceptions covers two pages and is in question and answer form, which has been uniformly held to be improper.
The evidence supports the conclusion of the jury.
The judgment will be affirmed.
Affirmed.